Citation Nr: 0426495	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  98-16 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected lumbar 
strain and/or residuals of a post-operative left shoulder 
dislocation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel
INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1978 to 
March 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied (as not well 
grounded) the claim for service connection for a cervical 
spine disorder.  The veteran appeared and testified at a 
personal hearing in May 1999 before the undersigned Veterans' 
Law Judge.  In August 1999, the Board found that the veteran 
had presented a well-grounded claim and remanded this claim 
to the RO for additional development that included obtaining 
reports of a work injury, and VA compensation examinations.  
In July 2003, the Board again remanded this claim to the RO 
for clarification of a VA medical opinion.  That development 
has been completed, the RO issued a supplemental statement of 
the case, and the case was returned to the Board. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claim addressed in this 
decision, obtained all relevant evidence designated by the 
appellant, and provided VA medical examinations and medical 
opinions in order to assist in substantiating the claim for 
VA compensation benefits.

2.  The veteran's cervical spine disorder, to include 
arthritis, was first shown many years post-service; the 
overwhelming weight of the evidence is against a nexus 
between a cervical spine disability and any incident of 
active duty; the preponderance of the evidence is against a 
finding that his cervical spine disorder was caused or 
aggravated by his service-connected lumbar strain or 
residuals of a post-operative left shoulder dislocation. 


CONCLUSION OF LAW

Service connection for a cervical spine disorder, to include 
as secondary to service-connected lumbar strain or residuals 
of a post-operative left shoulder dislocation, is not 
warranted.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.307, 3.309, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish secondary 
service connection for a cervical spine disorder.  A December 
2003 RO letter notified the veteran what must be demonstrated 
to establish secondary service connection for a cervical 
spine disorder, and requested from the veteran copies of any 
evidence he had regarding this claim.  The RO advised the 
veteran what recent evidence had been received, that VA would 
request any information or evidence the veteran wanted VA to 
obtain, including any medical evidence from his doctors about 
which he told VA, and requested the veteran to provide 
information regarding medical treatment; the RO sent a VA 
Form 21-4138 for this purpose.  In the December 2002 
supplemental statement of the case, the RO provided the 
veteran the VCAA statutes and regulations.  Thus, the veteran 
has been advised which portion of evidence is to be provided 
by him and which portion VA will attempt to obtain in 
accordance with 38 U.S.C.A. § 5103(a).  These documents show 
that the appellant was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio, 16 Vet. App. at 183. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal; however, the original RO decision that is the 
subject of this appeal was entered in May 1998, before the 
enactment of VCAA.  Obviously, VA could not have informed the 
veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.
 
VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant in 
December 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, in the December 2003 letter, the RO asked the 
veteran to "send any additional evidence that pertains to 
your appeal."  In a letter informing him that his appeal had 
been certified to the Board, the RO informed him that he 
could submit additional evidence concerning his appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  In 
the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  VA has 
obtained all service medical records and all indicated post-
service medical records, and afforded the veteran various VA 
compensation examinations and medical etiology opinions.  

The medical evidence is otherwise sufficient for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the Board finds that no further 
notice to the veteran or assistance in acquiring additional 
evidence is required by the new statute and regulations.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response; however, the recently enacted Veterans Benefits Act 
of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____). 

II.  Secondary Service Connection for Cervical Spine Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2003).  Service 
connection will be rebuttably presumed for certain chronic 
diseases, to include arthritis, which are manifest to a 
compensable degree within one year after separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  VA regulations further provide that service 
connection may be established on a secondary basis for a 
disability that is shown to be proximately due to or the 
result of a service-connected disability.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show that (1) a current disability exists, and 
(2) the current disability was either (a) caused, or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

There is no medical evidence of a cervical spine injury or 
disorder, to include arthritis, during service or for many 
years thereafter.  The thrust of the veteran's claim is that 
his cervical spine disability was caused or aggravated by his 
service-connected low back and/or left shoulder disabilities.

Service connection has been established for the disabilities 
of lumbar strain and residuals of a post-operative left 
shoulder dislocation.  The veteran contends that his cervical 
spine disorder is etiologically related to his service-
connected lumbar strain and/or residuals of a post-operative 
left shoulder dislocation.  There is both favorable and 
unfavorable medical evidence of record on the question of 
whether the veteran's cervical spine disorder is 
etiologically related to his service-connected lumbar strain 
and/or residuals of a post-operative left shoulder 
dislocation.  

Where, as in this veteran's case, there is a difference of 
medical opinion, the United States Court of Appeals for 
Veterans Claims (Court) has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001) (it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases);  Winsett v. West, 11 Vet. App. 420 (1998) (Court 
affirmed the Board's decision which weighed two medical 
opinions, from an expert and a treating physician); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one 
medical opinion over another is not error); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore 
the opinion of a treating physician, but is free to discount 
the credibility of that statement).  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

After a review of all the lay and medical evidence of record, 
whether or not specifically mentioned in this decision, the 
Board finds that the weight of the competent medical evidence 
of record demonstrates that the veteran's cervical spine 
disorder was not caused or aggravated by his service-
connected lumbar strain or residuals of a post-operative left 
shoulder dislocation.  The medical evidence  weighing in 
favor of the veteran's claim includes a June 1999 letter from 
G. R., M.D., that includes an opinion that all the veteran's 
neuropathies were "related to his original neck and work 
injuries and disease," and that all the veteran's "present 
conditions are an expected progression from his original 
service connected injuries."  The December 2000 VA 
examination report reflects the examiner's opinion that the 
veteran's currently diagnosed cervical disc bulging  was  
"as likely" related to an in-service injury.  An April 2001 
VA neurological examination report reflects the opinion that 
the veteran's cervical spine degenerative disease "can be" 
at least as likely as not related to an in-service injury. 

At the May 1999 personal hearing before the undersigned 
Veterans Law Judge, the veteran testified in part that he was 
claiming secondary service connection for a cervical spine 
disorder; he first started noticing problems with his neck 
about six months following a clavicle resection in 1993; and 
the pain had been getting progressively worse.  The Board has 
considered the veteran's personal hearing testimony; however, 
his lay hearing testimony does not constitute competent 
medical opinion evidence to weigh in favor of his claim for 
secondary service connection.  While the veteran is competent 
to report and describe symptoms that he experienced at any 
time, it is the province of health care professionals to 
enter conclusions that require medical opinions, including a 
medical diagnosis and an opinion as to the relationship 
between a current disability and service or a service-
connected disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The medical opinion evidence weighing against the veteran's 
claim includes documents relating to an automobile accident 
in November 1997, with VA treatment entries dated shortly 
thereafter reflecting complaints of an inability to extend 
the neck and a diagnosis of severe cervical strain.  There is 
also evidence of record relating to post-service low back 
injuries in 1994 (work-related) and January 2000 (due to a 
fall).  

The evidence weighing against the veteran's claim also 
includes a March 2000 VA spine examination report, a March 
2002 VA (neurological) examination report, and a January 2004 
opinion by the same VA neurologist.  The March 2000 VA 
examination report included the opinion that it was not 
likely that the acromioclavicular joint separation and 
surgeries to the clavicle and left shoulder or lumbosacral 
strain had caused cervical disc bulges in the veteran.  
Although the March 2002 VA examination report used some 
language to the effect that it was at least as likely as not 
that that the veteran's cervical spine disorder was caused or 
aggravated by a service-connected lumbar strain or post-
operative residuals of a left shoulder dislocation, the same 
report indicated bases for the decision that did not support 
a favorable etiology opinion.  For this reason, in July 2003, 
the Board remanded the claim for clarification by the VA 
examiner.  In January 2004, the VA neurological examiner 
again reviewed the claims file, and offered a clarified 
opinion that the veteran's "current cervical problem is less 
likely to be caused or aggravated by his service-connected 
lumbar strain or postoperative residuals of the left shoulder 
dislocation," and that "there is no casual [sic - causal] 
relationship between lumbar strain and MRI problem."  

The Board finds that the unfavorable etiology opinions 
expressed in the March 2000 and March 2002 VA examination 
reports and clarified in the January 2004 opinion are of more 
probative value than Dr. G. R.'s June 1999 medical opinion, 
the December 2000 VA examination report, and the April 2001 
VA examiner's opinion.  Regarding the weight of Dr. G. R.'s 
opinion, Dr. G. R. did not specifically identify which 
service-connected disabilities to which he was referring in 
June 1999.  The statement specifically refers to a neck 
injury rather than to service-connected lumbar strain or 
postoperative dislocated left shoulder, while the evidence of 
record demonstrates that in the post-service period in 1994 
the veteran was in an automobile accident in November 1997, 
and complained of inability to extend the neck, which were 
diagnosed as severe cervical strain.  

The December 2000 VA examination report does not reflect that 
the examiner reviewed the claims file.  The April 2001 VA 
neurological examination report by the same VA examiner 
includes an opinion that the contended causal relationship 
"can be" at least as likely as not related, which is rather 
equivocal.  Moreover, the April 2001 VA opinion appears to 
indicate that the veteran's shoulder pain could be a part of 
his cervical spine disorder, rather than the reverse order of 
causation, and indicates that post-service injuries are 
responsible for shoulder and back problems.  The April 2001 
VA examiner did not indicate the basis for the opinion, other 
than that degenerative diseases can involve the cervical and 
lumbar spine at the same time and that the veteran's cervical 
spine disability "can be" related to an in-service injury.  
That opinion did not address the absence of any indication in 
the service medical records of a cervical spine or neck 
injury.  Considered in its full context, including confusing 
syntax and unclear opinions as to causation, the weight of 
the April 2001 VA neurological opinion is considerably 
diminished.
 
On the other hand, the January 2004 VA opinion was based on a 
thorough review of the claims file, with specific recognition 
of the nature and history of the veteran's service-connected 
lumbar strain and post-operative dislocated left shoulder, 
and was well supported by specific evidence of record, to 
which the VA examiner, unlike the opinions noted above, cited 
and discussed.  The VA January 2004 VA opinion is more 
consistent with the evidence of record.  The bases for the 
January 2004 VA opinion included no absence of cervical 
problems contemporary to shoulder joint injury or until 
decades later; no scientific evidence to support the 
conclusion that an acromioclavicular joint separation or 
injury could lead to a cervical spine injury; the fact that 
the veteran's neck problems started about 16 years after his 
back problems, rather than shortly after lumbar strain; and 
1997 MRI findings of bulged disc in the cervical spine 
coupled with normal MRI of the lumbar spine. 

Based on this evidence, the Board finds that the veteran's 
cervical spine disorder, to include arthritis, was first 
shown many years post-service, that the overwhelming weight 
of the evidence is against a nexus between a cervical spine 
disability and any incident of active duty, and the 
preponderance of the evidence is against a finding that his 
cervical spine disorder was caused or aggravated by his 
service-connected lumbar strain or residuals of a post-
operative left shoulder dislocation.  38 U.S.C.A. §§ 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309, 3.310.
For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for cervical spine disorder, to include as 
secondary to service-connected lumbar strain and/or residuals 
of a post-operative left shoulder dislocation.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to this 
issue; however, as the preponderance of the evidence is 
against the veteran's service connection claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for a cervical spine disorder, to include 
as secondary to service-connected lumbar strain and/or 
residuals of a post-operative left shoulder dislocation, is 
denied. 


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



